Citation Nr: 0821721	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sarcoidosis, claimed as 
lung disease and non-cardiac chest pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to April 
1992. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to service 
connection for sarcoidosis, claimed as lung disease and non-
cardiac chest pain.


FINDING OF FACT

Competent evidence of sarcoidosis, claimed as lung disease 
and non-cardiac chest pain and active military service is not 
of record. 


CONCLUSION OF LAW

Sarcoidosis, claimed as lung disease and non-cardiac chest 
pain was not incurred in or aggravated by service, nor may in 
service incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1117, 1131, 1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service Connection - Generally

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303(a).  

For certain chronic disorders, such as organic diseases of 
the nervous system, service-connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service-connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Where a veteran who served for ninety days or more develops 
sarcoidosis to a degree of 10 percent or more within one year 
from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  



Persian Gulf War, Undiagnosed illness

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1)(i), 
(ii) (2007).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, or disability out of 
proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 




II.  Analysis 

The veteran contends that his lung disease and non-cardiac 
chest pain are related to his service.  He states that he 
inhaled fumes from burning oil wells and was exposed to other 
noxious fumes as well.  The veteran has a current diagnosis 
of sarcoidosis and/or COPD.  

At the outset, the Board acknowledges that the veteran 
asserts that he served in the Saudi Arabia in 1991, and that 
his DD-214 shows he received the Kuwait Liberation Medal and 
Southwest Asia Service Medal.  Therefore, the Board will 
presume that he is a "Persian Gulf veteran."  See 38 C.F.R. 
§ 3.317.  Nonetheless, even when presuming the 
aforementioned, service connection is not warranted on a 
presumptive basis.  As noted above, the veteran's disorder 
has been diagnosed as sarcoidosis.  Chronic obstructive 
pulmonary disease (COPD) has also been noted.  Because the 
veteran's disorder is attributable to a known clinical 
diagnosis, further consideration of the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.

Nonetheless, even though service connection on a presumptive 
basis is not warranted, direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

In this regard, the Board finds that service connection on a 
direct basis is not warranted.  A review of the competent and 
credible evidence of record fails to show that the veteran's 
sarcoidosis began in service, manifest to a compensable 
degree within a year of service, or is in any way related to 
service.

The service treatment records show that at no point in the 
veteran's service was he treated or diagnosed with a 
respiratory condition or chest pain.  On his April 1992 
Report of Medical History, the veteran checked that he did 
not know if he previously had or now had tuberculosis, and he 
wrote "tonsils 1972."  In any event, his separation 
examination report shows that his lungs and chest were 
normal.

The veteran contends that he was treated at the Temple VAMC 
following his separation from service.  VA requested the 
records from April 1992 to January 1995 and the VAMC 
responded that no records were available for this veteran 
during that time period.  Medical records from 2004 show that 
he reported being diagnosed with chronic obstructive 
pulmonary disease in 1992 and reported chest pain since 1993.  
However, there are no medical records available which 
document that the veteran was in fact treated for these 
problems in early 1990's.

Medical records from January 1999 show that the veteran 
presented for a persistent cough and pleuritic type of chest 
pain.  The examiner identified lympadenopathy and stated that 
sarcoidosis could not be ruled out.  An examination of the 
veteran's chest was also conducted.  The examiner found 
cardiac electrodes underlying the chest wall and an increase 
in interstitial lung markings which the examiner speculated 
might represent some edema or infiltrates.  The examiner 
stated that possible etiologies could be changes in the 
cardiac decompensation or perihilar pneumonia. 

The veteran received a VA examination in September 2004.  The 
examiner found the veteran to have frequent irregular heart 
beats, no syncope, and no anginal pain with non-cardiac chest 
pain.  The examiner also found sarcoidosis, which the veteran 
reported began months after his separation from service.  The 
examiner did not comment on whether the veteran's sarcoidosis 
was related to his service.  

June 2004 medical records show that the examiner believed 
that the veteran had lung damage probably due to sarcoidosis, 
which started after the veteran's service.  June 2005 medical 
records show that the veteran had possible sarcoidosis, and 
was reportedly diagnosed in 1999.  Chest examinations 
revealed bilateral increased interstitial lung markings.  

The veteran received another VA examination in June 2006.  
The examiner noted COPD and states that the onset of this 
disease was in the 1990's.  The examiner noted that the 
veteran reported a diagnosis of sarcoidosis but there was no 
mention in the medical records of this initial diagnosis.  
The examiner stated that the disease did not begin before or 
during active service.  The examiner commented that the 
veteran's assertion of "Gulf War Syndrome" was not 
identified and that there are no symptoms bizarre or unusual 
enough to be deemed unknown.  The examiner stated that the 
veteran's problems are mainly "supratentorial" in nature.

A review of the veteran's medical records shows no medical 
opinion linking his sarcoidosis, claimed as lung disease and 
non-cardiac chest pain, with service.  His service medical 
records are absent for any indication of chest or lung 
problems.  Furthermore, there is no medical evidence to 
support the theory that the veteran was diagnosed with a 
heart or lung condition within a year of service.  While the 
post service private medical evidence shows references to 
treatment the veteran received in 1992, the reports merely 
reference the veteran's historical recollection and are 
insufficient to establish a causal relationship between the 
veteran's disability and his service.  A bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

The Board is aware of the veteran's contentions that his lung 
condition and non-cardiac chest pain are related to service; 
however, the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, to lend 
credence to his assertions as to the etiology of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  Thus, 
the claim is denied.  38 U.S.C.A. § 5107(b).  

III.  Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The veteran has been afforded appropriate notice under the 
VCAA.  The RO provided a VCAA notice letter to the veteran in 
February 2004, prior to the initial adjudication of the 
claim.  The letter notified the veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of February 2004 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Elements (1), (2) and (3) (veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service), are not at issue.  
Regarding elements (4) (degree of disability) and (5) 
(effective date of the disability), he was provided with 
notice of the type of evidence necessary to establish a 
disability rating in a March 2006 letter.

Notwithstanding the belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claim, any questions as to the appropriate effective date to 
be assigned is rendered moot.  The veteran has not been 
prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA treatment records.  The veteran was 
also afforded several VA examinations. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for sarcoidosis, claimed as 
lung disease and non-cardiac chest pain, is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


